        Case 4:19-cv-00191-RH-HTC Document 52 Filed 06/07/20 Page 1 of 2
                                                                                Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


MARIO RODRIGUEZ,

                 Plaintiff,

v.                                             CASE NO. 4:19cv191-RH-HTC

MARK S. INCH et al.,

                 Defendants.

_____________________________/


                               ORDER OF DISMISSAL


        This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 51. No objections have been filed.

        The report and recommendation concludes the complaint should be

dismissed on any of three alternative grounds. This order adopts the report and

recommendation on one of the three: the plaintiff’s dishonesty about his prior

lawsuits. As the cases cited in the report and recommendation—and many others—

make clear, dismissal without prejudice is not too severe a sanction under these

circumstances. If the requirement for prisoner plaintiffs to disclose their prior

lawsuits is to serve its purpose, a plaintiff must provide accurate information. If

word got around the prisons that inaccurate or incomplete information could be

Case No. 4:19cv191-RH-HTC
        Case 4:19-cv-00191-RH-HTC Document 52 Filed 06/07/20 Page 2 of 2
                                                                            Page 2 of 2




provided with no effective sanction, the form would serve little purpose. And word

does get around the prisons. Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted. The clerk must enter judgment

stating, “The complaint is dismissed without prejudice.” The clerk must close the

file.

        SO ORDERED on June 7, 2020.

                                      s/Robert L. Hinkle
                                      United States District Judge




Case No. 4:19cv191-RH-HTC
